


Exhibit 10.31

 

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

 

This Amendment No. 2, dated as of August 2, 2013 (this “Amendment”) is entered
into among SPIRIT AEROSYSTEMS, INC., a Delaware corporation (the “Borrower”);
SPIRIT AEROSYSTEMS HOLDINGS, INC., a Delaware corporation (the “Parent
Guarantor”); each of the other Guarantors party hereto; BANK OF AMERICA, N.A.,
as Administrative Agent, and the Lenders party hereto. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Parent Guarantor and the other Guarantors identified
therein, the Lenders and Bank of America, N.A., as Administrative Agent are
parties to that certain Credit Agreement dated as of April 18, 2012 (as amended,
modified, extended, restated or otherwise supplemented from time to time,
including without limitation pursuant to that certain Amendment No. 1 dated as
of October 26, 2012, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and the Lenders (by action of the Requisite Lenders) have agreed to such
amendments subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

Section 1. Amendments

 

1.1                               The definitions set forth on Schedule 1
attached hereto are hereby added to Section 1.01 of the Credit Agreement in
appropriate alphabetical order.

 

1.2                               In the definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement, clause (b) is amended by adding a proviso
at the end thereof (immediately following the pricing grid) to read as follows:

 

; provided that, notwithstanding anything to the contrary in the foregoing, at
all times during the Suspension Period, the “Applicable Rate” with respect to
any Term B Loan shall be the percentage per annum set forth in Pricing Tier 1;

 

1.3                               In the definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement, clause (c) is amended by adding a proviso
at the end thereof (immediately following the pricing grid) to read as follows:

 

; provided that, notwithstanding anything to the contrary in the foregoing, at
all times during the Suspension Period, the “Applicable Rate” with respect to
Revolving Loans, Swing Line Loans, Letters of Credit and the Commitment Fee
shall be the percentage per annum set forth in Pricing Tier 1.

 

--------------------------------------------------------------------------------


 

1.4                               The definition of “Eurodollar Base Rate” set
forth in Section 1.01 of the Credit Agreement is amended in its entirety to read
as follows:

 

“Eurodollar Base Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, (i) the rate per annum equal to the London Interbank
Offered Rate or any successor thereto approved by the Administrative Agent
(“LIBOR”) as published by the applicable Reuters screen page (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (ii) if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, (i) the rate per annum equal to LIBOR published by
the applicable Reuters screen page (or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, determined two (2)
London Banking Days prior to such date for Dollar deposits being delivered in
the London interbank market for a term of one month commencing that day or (ii)
if such rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination;

 

provided, however, that notwithstanding the foregoing, Eurodollar Base Rate with
respect to any Term B Loan that bears interest at a rate based on clause (a) or
(b) of this definition shall in any event not be less than three-quarters of one
percent (0.75%).

 

1.5                               The definition of “Guarantors” set forth in
Section 1.01 of the Credit Agreement is amended by (i) deleting the word “and”
in the first sentence thereof at the end of clause (a) and replacing it with a
“,”, (ii) deleting the “.” in the first sentence thereof at the end of clause
(b) and replacing it with “and” and (iii) adding a new clause (c) to the first
sentence thereof to read as follows:

 

(c)                                  with respect to (i) Obligations under any
Swap Contract between any Loan Party and any Swap Bank that is permitted to be
incurred pursuant to clause (vii) of Section 8.01(a), (ii) Obligations under any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank and (iii) any Swap Obligation of a Specified Loan Party (determined before
giving effect to Sections 4.01 and 4.08) under the Guaranty, the Borrower.

 

1.6                               The definition of “Obligations” set forth in
Section 1.01 of the Credit Agreement is amended by adding a new sentence at the
end thereof to read as follows:

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the foregoing, the “Obligations” of
a Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

 

1.7                               In Section 2.01(c)(i) of the Credit Agreement,
the text “The Borrower may from time to time on or after the Closing Date” is
amended to read as “The Borrower may from time to time after the Suspension
Period”.

 

1.8                               In Section 2.01(c)(ii) of the Credit
Agreement, the text “The Borrower may from time to time on or after the Closing
Date” is amended to read as “The Borrower may from time to time after the
Suspension Period”.

 

1.9                               In Section 2.03(h), the first sentence thereof
is amended by inserting “plus, during the Suspension Period, one-half of one
percent (0.50%)” immediately following the text “the Applicable Rate” set forth
therein.

 

1.10                        Section 2.05(b)(ii) of the Credit Agreement is
amended by inserting “(except with respect to any Net Proceeds from any Asset
Sale of the Tulsa Assets, in which case fifty percent (50%) of such Net
Proceeds)” immediately after the text “one hundred percent (100%) of such Net
Proceeds” set forth therein.

 

1.11                        In Section 2.08(a) of the Credit Agreement, each of
clauses (i), (iii) and (v) are amended by inserting the text “plus, during the
Suspension Period, one-half of one percent (0.50%)” immediately following the
text “the Applicable Rate for Revolving Loans” in clauses (i) and (iii) and
following the text “the Applicable Rate” in clause (v).

 

1.12                        Article IV of the Credit Agreement is amended to add
a new Section 4.08 to read as follows:

 

4.08                        Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable Debtor Relief Laws, and not for
any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 4.08 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full (other than
contingent indemnification obligations under the Loan Documents that are not
then due or claimed). Each Loan Party intends this Section 4.08 to constitute,
and this Section 4.08 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

1.13                        Section 5.02 of the Credit Agreement is amended by
adding a new clause (d) to read as follows:

 

3

--------------------------------------------------------------------------------


 

(d)                                 During the Suspension Period, before and
after immediately giving effect to the Credit Extension requested in the Request
for Credit Extension, the Total Secured Outstandings shall not exceed the
Aggregate Borrowing Base Amount set forth in the Borrowing Base Certificate most
recently delivered pursuant to Section 7.01(m) or, with respect to the period
prior to the first such delivery after the Amendment No. 2 Effective Date, on
the Amendment No. 2 Effective Date.

 

1.14                        Section 7.01 of the Credit Agreement is amended by
(i) deleting the word “and” at the end of 7.01(k), (ii) deleting the period at
the end of 7.01(l) and substituting “; and” therefor and (iii) adding a new
clause (m) to read as follows:

 

(m)                             during the Suspension Period, not later than ten
(10) Business Days after the delivery of any financial statements pursuant to
Section 7.01(a) or (b), a Borrowing Base Certificate duly executed by a
Responsible Officer of the Borrower setting forth a calculation of the Aggregate
Borrowing Base Amount as of the end of the most recent Fiscal Quarter covered by
such financial statements.

 

1.15                        Section 8.01(a) of the Credit Agreement is amended
by (i) deleting the word “and” at the end of clause (xix), (ii) deleting the
period at the end of clause (xx) and substituting “; and” therefor and (iii)
adding a new clause (xxi) and a new paragraph at the end thereof, in each case
to read as follows:

 

(xxi)                       during the Suspension Period, Permitted Additional
Indebtedness in an aggregate principal amount not to exceed $300,000,000 at any
time outstanding.

 

Notwithstanding anything to the contrary in the foregoing, during the Suspension
Period, Indebtedness under the immediately foregoing clauses (xii), (xvi),
(xvii), (xviii) and (xix) shall be permitted only to the extent that such
Indebtedness (x) is in existence as of the Amendment No. 2 Effective Date and is
described on Schedule 8.01 or (y) is a Permitted Refinancing of such
Indebtedness.

 

1.16                        Section 8.05 of the Credit Agreement is amended by
(i) deleting the word “and” at the end of clause (xiii), (ii) adding the word
“and” at the end of clause (xiv) and (iii) adding a new clause (xv) to read as
follows:

 

(xv)                          so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom, the sale of the Tulsa
Assets;

 

1.17                        Section 8.07(vii) is amended by inserting the text
“except during the Suspension Period,” immediately prior to the text “so long as
no Default or Event of Default then exists” set for therein.

 

1.18                        Section 8.12 of the Credit Agreement is amended and
restated in its entirety to read as follows:

 

8.12                        Financial Covenants.

 

(a)                                 Commencing with the Fiscal Quarter ending
December 31, 2014, the Borrower will not permit the Senior Secured Leverage
Ratio as of the last day of any Fiscal Quarter to exceed 2.75:1.0.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Commencing with the Fiscal Quarter ending
December 31, 2014, the Borrower will not permit the Interest Coverage Ratio as
of the last day of any Fiscal Quarter to be less than 4.00:1.0.

 

(c)                                  Commencing with the Fiscal Quarter ending
December 31, 2014, the Borrower will not permit the Total Leverage Ratio as of
the last day of any Fiscal Quarter to exceed 4.00:1.0.

 

(d)                                 Commencing with the Fiscal Quarter ending
December 31, 2014, if, as of the date of any Airbus Discontinuance or any 787
Discontinuance, the outstanding aggregate amount of advance payments or progress
payments made by Boeing and/or Airbus in connection with the 787 Program and/or
the A350 XWB Program that are then considered “Indebtedness” exceeds
$250,000,000, the Borrower will not permit the Total Leverage Ratio to exceed
the Total Leverage Ratio required at such time by Section 8.12(c) for the period
in which such Airbus Discontinuance or 787 Discontinuance shall be deemed to
have occurred as provided below. For purposes of calculating the Total Leverage
Ratio pursuant to this clause (d), the occurrence of an Airbus Discontinuance or
the occurrence of a 787 Discontinuance shall be deemed to have occurred as of
the last day of the most recent four Fiscal Quarter period preceding the date of
such Airbus Discontinuance and/or such 787 Discontinuance for which the Borrower
was required to deliver financial statements pursuant to Section 7.01(a) or (b).

 

(e)                                  During the Suspension Period, at any time,
the Borrower will not permit the Total Secured Outstandings to exceed the
Aggregate Borrowing Base Amount set forth in the most recent Borrowing Base
Certificate delivered pursuant to Section 7.01(m).

 

(f)                                   As of each Fiscal Quarter ending during
the Suspension Period, commencing with the Fiscal Quarter ending June 27, 2013,
the Borrower will not permit Minimum Liquidity to be less than $500,000,000.

 

1.19                        Section 9.05 of the Credit Agreement is amended by
adding a new sentence at the end thereof to read as follows:

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

1.20                        The Credit Agreement is amended to include a new
Schedule 8.01 (Existing Indebtedness as of the Amendment No. 2 Effective Date
under clauses (vi), (xvi), (xvii), (xviii) and (xiv) of Section 8.01(a) of the
Credit Agreement) in the form attached hereto as Schedule 8.01, and the table of
Schedules and Exhibits following the table of contents in the Credit Agreement
shall be amended updated accordingly.

 

1.21                        The Credit Agreement is amended to include a new
Exhibit 1.01 (Form of Borrowing Base Certificate) in the form attached hereto as
Exhibit 1.01, and the table of Schedules and Exhibits following the table of
contents in the Credit Agreement shall be amended accordingly.

 

5

--------------------------------------------------------------------------------


 

Section 2. Conditions Precedent to the Effectiveness of this Amendment.

 

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 2 Effective Date”) by the Administrative
Agent:

 

2.1                               Executed Counterparts. The Administrative
Agent shall have received this Amendment, duly executed by the Borrower, the
Guarantors, the Administrative Agent, the Requisite Lenders and the Requisite
Revolving Lenders;

 

2.2                               Borrowing Base Certificate. The Administrative
Agent shall have received a Borrowing Base Certificate as of the Amendment No. 2
Effective Date;

 

2.3                               No Default or Event of Default. Immediately
before and after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing; and

 

2.4                               Fees and Expenses. The Borrower shall have
delivered, by wire transfer of immediately available funds, to the
Administrative Agent, for the account of each Lender that consents to this
Amendment, an amendment fee in an amount equal to twenty-five basis points
(0.25%) of the sum of the Revolving Commitment of such Lender plus the aggregate
outstanding principal amount of the Term B Loan of such Lender, which fee shall
be earned and payable on the Amendment No. 2 Effective Date.

 

Section 3. Representations and Warranties

 

On and as of the Amendment No. 2 Effective Date, after giving effect to this
Amendment, the Loan Parties hereby represent and warrant to the Administrative
Agent and each Lender as follows:

 

3.1                               this Amendment has been duly authorized,
executed and delivered by each Loan Party and, assuming the due execution and
delivery of this Amendment by each of the other parties hereto, constitutes the
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally;

 

3.2                               each of the representations and warranties
contained in Article VI of the Credit Agreement and in each other Loan Document
is true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) with the same effect as if then made
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date);

 

3.3                               no Default or Event of Default has occurred
and is continuing; and

 

3.4                               after giving effect to this Amendment, neither
the modification of the Credit Agreement affected pursuant to this Amendment nor
the execution, delivery, performance or effectiveness of this Amendment (a)
impairs the validity, effectiveness or priority of the Liens granted pursuant to
any Loan Document, and such Liens continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred;
or (b) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

 

6

--------------------------------------------------------------------------------


 

Section 4. Fees and Expenses

 

The Borrower agrees to pay promptly (and in any event on the Amendment No. 2
Effective Date) after presentation of an invoice therefor all reasonable and
documented out-of-pocket fees and expenses of the Joint Lead Arrangers
(including the reasonable and documented fees and out-of-pocket expenses of
Moore & Van Allen, PLLC) in connection with the preparation, negotiation,
execution and delivery of this Amendment.

 

Section 5. Reference to the Effect on the Loan Documents

 

5.1                               As of the Amendment No. 2 Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Loan
Documents to the Credit Agreement (including, without limitation, by means of
words like “thereunder”, “thereof’ and words of like import), shall mean and be
a reference to the Credit Agreement, as amended hereby, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument. Each of the table of contents and lists of Exhibits and Schedules of
the Credit Agreement shall be amended to reflect the changes made in this
Amendment as of the Amendment No. 2 Effective Date;

 

5.2                               Except as expressly amended hereby or
specifically waived above, all of the terms and provisions of the Credit
Agreement and all other Loan Documents are and shall remain in full force and
effect and are hereby ratified and confirmed;

 

5.3                               The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders, the Borrower, Lead Arranger
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver or amendment of any other provision of any of the Loan Documents or for
any purpose except as expressly set forth herein; and

 

5.4                               This Amendment is a Loan Document.

 

Section 6. Execution in Counterparts

 

This Amendment may be executed by the parties hereto in several counterparts
(including by facsimile or other electronic imaging means (e.g., “.pdf” or
“.tif”), each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.

 

Section 7. Governing Law

 

THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 8. Headings

 

The various headings of this Amendment are inserted for convenience only and
shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.

 

7

--------------------------------------------------------------------------------


 

Section 9. Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

Section 10. Severability

 

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

 

Section 11. Successors

 

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

Section 12. Cross-References

 

References in this Amendment to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Amendment.

 

Section 13. Affirmations

 

13.1                        Each Loan Party signatory hereto hereby (a) ratifies
and affirms its obligations under the Loan Documents (including guarantees and
security agreements) executed by the undersigned and (b) acknowledges, renews
and extends its continued liability under all such Loan Documents and agrees
such Loan Documents remain in full force and effect, in each case, as modified
by this Amendment.

 

13.2                        Each Loan Party signatory hereto hereby reaffirms,
as of the Amendment No. 2 Effective Date, (a) the covenants and agreements
contained in each Loan Document to which it is a party, including, in each case,
such covenants and agreements as in effect immediately after giving effect to
this Amendment and the transactions contemplated thereby, and (b) its guarantee
of payment of the Obligations pursuant to the Guaranty and the Lien on the
Collateral securing payment of the Obligations pursuant to the Security
Documents.

 

13.3                        Each Loan Party signatory hereto hereby certifies
that, as of the date hereof (both before and after giving effect to the
occurrence of the Amendment No. 2 Effective Date), the representations and
warranties made by it contained in the Loan Documents to which it is a party are
true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) with the same effect as if then made
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date).

 

13.4                        Each Loan Party signatory hereto hereby acknowledges
and agrees that the acceptance by the Administrative Agent and each Lender shall
not be construed in any manner to establish any course of dealing on the
Administrative Agent’s or Lender’s part, including the providing of any notice
or the requesting of any acknowledgment not otherwise expressly provided for in
any Loan Document with respect to any future amendment, waiver, supplement or
other modification to any Loan Document or any arrangement contemplated by any
Loan Document.

 

8

--------------------------------------------------------------------------------


 

13.5                        Each Loan Party signatory hereto hereby represents
and warrants that, immediately after giving effect to this Amendment, each Loan
Document, in each case as modified by this Amendment (where applicable), to
which it is a party, assuming the due execution and delivery of such Loan
Document as modified (where applicable) by each of the other parties thereto,
continues to be a legal, valid and binding obligation of the undersigned,
enforceable against such party in accordance with its terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).

 

[SIGNATURE PAGES FOLLOW]

 

9

--------------------------------------------------------------------------------

 

IN WINTER WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

 

SPIRIT AEROSYSTEMS, INC.

 

 

 

 

By:

/s/ Mark J. Suchinski

 

Name:

Mark J. Suchinski

 

Title:

Vice President, Treasurer & Financial Planning

 

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

 

 

 

By:

/s/ Mark J. Suchinski

 

Name:

Mark J. Suchinski

 

Title:

Vice President, Treasurer & Financial Planning

 

 

 

SPIRIT AEROSYSTEMS INTERNATIONAL HOLDINGS, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

 

 

SPIRIT AEROSYSTEMS FINANCE, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

 

 

SPIRIT AEROSYSTEMS INVESTCO, LLC

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

 

 

SPIRIT AEROSYSTEMS CAROLINA, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

 

 

SPIRIT AEROSYSTEMS OPERATIONAL INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 2

 

--------------------------------------------------------------------------------


 

 

SPIRIT DEFENSE, INC.

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 2

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Kevin L. Ahart

 

Name:

Kevin L. Ahart

 

Title:

Vice President

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 2

 

--------------------------------------------------------------------------------

 

LENDERS’ SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Defined Terms

 

“Advance Percentage” means as follows:

 

(a)                                 with respect to Eligible Receivables,
seventy percent (70%);

 

(b)                                 with respect to Eligible Raw Materials
Inventory and Eligible Finished Goods Inventory, sixty percent (60%);

 

(c)                                  with respect to Eligible Work-in-Process
Inventory, thirty-five percent (35%);

 

(d)                                 with respect to Eligible P&E, fifty percent
(50%);

 

(e)                                  with respect to Eligible Real Estate, fifty
percent (50%); and

 

(f)                                   with respect to Eligible Intercompany
Loans, seventy-five percent (75%).

 

“Aggregate Borrowing Base Amount” means, as of any date of determination, the
sum of the Eligible Collateral Borrowing Base Amounts for each type of Eligible
Collateral.

 

“Amendment No. 2 to Credit Agreement” means that certain Amendment No. 2 to
Credit Agreement dated as of August 2, 2013 by and among the Loan Parties, the
Lenders party thereto and Bank of America, as Administrative Agent.

 

“Amendment No. 2 Effective Date” means August 2, 2013.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit 1.01.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Customary Permitted Liens” means, with respect to all Eligible Collateral, the
Permitted Liens described in clauses (i), (v), and (xv) of Section 8.02 and
(b) solely with respect to Eligible P&E and Eligible Real Estate, Permitted
Liens described in clauses (vii) and (x), of Section 8.02.

 

“Eligible Collateral” means Eligible Receivables, Eligible Raw Materials
Inventory, Eligible Finished Goods Inventory, Eligible Work-in-Process
Inventory, Eligible P&E, Eligible Real Estate and Eligible Intercompany Loans of
the Loan Parties; provided that upon the occurrence of any Airbus Discontinuance
or any 787 Discontinuance, Eligible Collateral shall exclude any Eligible
Receivables, Eligible Raw Materials Inventory, Eligible Finished Goods
Inventory, Eligible Work-in-Process Inventory and/or Eligible P&E associated
with the 787 Program or the A350 XWB Program, as applicable.

 

“Eligible Collateral Borrowing Base Amount” means, as of any date of
determination, with respect to any Eligible Collateral, the Eligible Value for
such Eligible Collateral multiplied by the Advance Percentage for such Eligible
Collateral.

 

“Eligible Finished Goods Inventory” means, as of any date of determination, the
items classified by the Loan Parties as “finished goods” in accordance with GAAP
that constitute Collateral and in which the Collateral Agent has a valid,
perfected and enforceable security interest, subject only to Customary

 

--------------------------------------------------------------------------------


 

Permitted Liens.

 

“Eligible Intercompany Loans” means loans made by any of the Loan Parties to any
Foreign Subsidiary of the Borrower that constitute Collateral; provided that
(a) loans shall not be included in Eligible Intercompany Loans unless the
promissory note or other instrument evidencing such Indebtedness has been
delivered to the Collateral Agent, together with a duly executed allonge or
other instrument of transfer with respect thereto and (b) a loan shall not be
included in Eligible Intercompany Loans if the aggregate outstanding principal
amount thereof, when taken together with all other outstanding Indebtedness of
the applicable obligor, exceeds the going concern value of the obligor
(determined as of the date of the Borrowing Base Certificate most recently
delivered pursuant to Section 7.01(m)) with respect to such loan.

 

“Eligible P&E” means, as of any date of determination, the items classified by
the Loan Parties as “property and equipment” (other than “real property”) in
accordance with GAAP that constitute Collateral and in which the Collateral
Agent has a valid, perfected and enforceable security interest, subject only to
Customary Permitted Liens; provided that any such property and equipment
constituting a fixture (as defined in the Uniform Commercial Code), shall
constitute “Eligible P&E” only if a fixture filing has been filed in the
appropriate local jurisdiction in respect thereof. For purposes of clarity, any
tooling not owned by the Loan Parties shall not be included in Eligible P&E.

 

“Eligible Raw Materials Inventory” means, as of any date of determination, the
items classified by the Loan Parties as “raw materials” in accordance with GAAP
that constitute Collateral and in which the Collateral Agent has a valid,
perfected and enforceable security interest, subject only to Customary Permitted
Liens.

 

“Eligible Real Estate” means, as of any date of determination, Mortgaged
Properties in respect of which the Collateral Agent has valid, perfected and
enforceable Mortgages, subject only to Customary Permitted Liens; provided that
no Mortgaged Property shall constitute “Eligible Real Estate” until the Loan
Parties have delivered to the Collateral Agent appraisals that comply with the
requirements of the Federal Institutions Reform, Recovery and Enforcement Act
with respect to a sampling of parcels of real estate included in the Mortgaged
Properties (with the sample to be agreed between the Borrower and the
Administrative Agent).

 

“Eligible Receivables” means, as of any date of determination, the items
classified by the Loan Parties as “accounts receivable” in accordance with GAAP,
in each case (a) that are owing by a Person that is not a consolidated Affiliate
of any Loan Party, (b) that have not been outstanding for more than one hundred
twenty (120) days, (c) that constitute Collateral and in which the Collateral
Agent has a valid, perfected and enforceable security interest, subject only to
Customary Permitted Liens, (d) that are not unbilled receivables and (e) net of
retainage. As used herein “unbilled receivables” means unbilled receivables on
long-term aerospace contracts, comprised principally of revenue recognized on
contracts for which amounts were earned but not contractually billable as of the
date of determination, or amounts earned in which recovery will occur over the
term of the contract, which could exceed one year, and “retainage” means any
portion of the agreed upon contract payment withheld until the contracted for
work is complete or substantially complete, including without limitation amounts
due on Gulfstream G650 deliveries from 2010 through such date of determination.

 

“Eligible Value” means, as of any date of determination:

 

(a)                                 with respect to Eligible Receivables, the
Net Book Value of Eligible Receivables as derived from the general ledger or
other financial records of the Loan Parties that is the basis for the most
recent Borrowing Base Certificate delivered to the Administrative Agent in

 

2

--------------------------------------------------------------------------------


 

accordance with the Credit Agreement;

 

(b)                                 with respect to each of Eligible Raw
Material Inventory, Eligible Finished Goods Inventory and Eligible
Work-in-Process Inventory, the Net Book Value of such Eligible Raw Material
Inventory, Eligible Finished Goods Inventory and Eligible Work-in-Process
Inventory, as derived from the general ledger or other financial records of the
Loan Parties that is the basis for the most recent Borrowing Base Certificate
delivered to the Administrative Agent in accordance with the Credit Agreement;

 

(c)                                  with respect to Eligible P&E, the Net Book
Value of the Eligible P&E as derived from the general ledger or other financial
records of the Loan Parties that is the basis for the most recent Borrowing Base
Certificate delivered to the Administrative Agent in accordance with the Credit
Agreement; and

 

(d)                                 with respect to Eligible Real Estate, the
Net Book Value of the Eligible Real Estate as derived from the general ledger or
other financial records of the Loan Parties that is the basis for the most
recent Borrowing Base Certificate delivered to the Administrative Agent in
accordance with the Credit Agreement.

 

“Eligible Work-in-Process Inventory” means, as of any date of determination,
items classified by the Loan Parties as “work-in-process” in accordance with
GAAP, in each case (a) that constitute Collateral and in which the Collateral
Agent has a valid, perfected and enforceable security interest, subject only to
Customary Permitted Liens, (b) net of deferred production costs to the extent
they are included in work-in-process, (c) net of capitalized pre-production
costs to the extent they are included in work-in-process and (d) net of forward
loss provision to the extent it is included in work-in-process. As used herein,
(x) “deferred production costs” shall mean inventory costs under long-term
contracts that exceed the estimated average cost of all units expected to be
produced to the extent the actual or expected excess-over-average is reasonably
expected to be fully offset by lower-than-average costs in future periods of a
contract, and (y) “capitalized pre-production costs” shall mean certain contract
costs, including applicable overhead, incurred before a product is manufactured
on a recurring basis or as a result of significant customer directed work
changes.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 4.08 and
any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Contract, such exclusion shall apply to only the portion of such Swap
Obligation that is attributable to Swap Contracts for which such Guaranty or
security interest is or becomes illegal.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Minimum Liquidity” means, as of any date of determination, on an aggregate
basis for all Loan Parties, the sum of (a) unrestricted and unencumbered (other
than by Liens (x) in favor of the Administrative Agent or (y) permitted under
clause (xv) of Section 8.02) cash maintained in accounts located in (i) the
United States and (ii) to the extent that such cash is available after giving
effect to any

 

3

--------------------------------------------------------------------------------


 

reduction for repatriation or other taxes or fees associated with the
repatriation of such cash into the United States, Scotland, and (b) unused
Revolving Commitments actually available for Borrowing.

 

“Net Book Value” means, with respect to any asset of any Person (a) except in
the case of accounts receivable, the gross book value of such asset on the
balance sheet of such Person, minus depreciation or amortization in respect of
such asset on such balance sheet, and (b) in the case of accounts receivable,
the gross book value thereof minus any specific reserves attributable thereto,
each determined in accordance with GAAP.

 

“Qualified ECP Guarantor” means at any time each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Suspension Period” means the period from and including the Amendment No. 2
Effective Date through and including the date of receipt of a Compliance
Certificate for the period of four fiscal quarters ending December 31, 2014 in
accordance with Section 7.01(b).

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Total Secured Outstandings” means, as of any date of determination, the sum of
(a) the aggregate outstanding principal of all Term Loans plus (b) Total
Revolving Outstandings plus (c) all other Indebtedness secured by a Lien.

 

“Tulsa Assets” means property or assets used for, or in support of, operations
in or near Tulsa or McAlester, Oklahoma.

 

4

--------------------------------------------------------------------------------


 

Schedule 8.01

 

Existing Indebtedness as of the Amendment No. 2 Effective Date Under Clauses
(xii), (xvi), (xvii), (xviii) and (xix) of Section 8.01(a) of the Credit
Agreement

 

1.              Indebtedness evidenced by that certain Loan Agreement, dated as
of April 1, 2006, between the Spirit AeroSystems, Inc. and Spirit Aerosystems
(Europe) Ltd., as borrower, as amended, restated, supplemented or otherwise
modified from time to time.

 

2.              Indebtedness evidenced by that certain Loan Agreement, dated as
of June 18, 2009, among Spirit AeroSystems, Inc. and Spirit AeroSystems France
Sarl, as borrower, as amended, restated, supplemented or otherwise modified from
time to time.

 

3.              [OTHERS]

 

--------------------------------------------------------------------------------


 

Exhibit 1.01

 

[Form of] Borrowing Base Certificate

 

Financial Statement Date:                     ,            

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April 18, 2012
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, including without limitation pursuant to that
certain Amendment No. 1 dated as of October 26, 2012 and that certain Amendment
No. 2 dated as of August 2, 2013, the “Credit Agreement”), among Spirit
AeroSystems, Inc., a Delaware corporation (the “Borrower”), the Parent Guarantor
and the other Guarantors identified therein, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                   of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Borrower pursuant to
Section 7.01(m) of the Credit Agreement, and that attached hereto as Schedule 1
is the calculation of the Aggregate Borrowing Base Amount for the most recent
Fiscal Quarter covered by the financial statements referenced above in
conformance with the terms of the Credit Agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                   ,                     .

 

 

SPIRIT AEROSYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

[Must be a Responsible Officer]

 

--------------------------------------------------------------------------------

 

Schedule 1

 

ELIGIBLE COLLATERAL

 

AMOUNT

 

1.

Eligible Receivables(1)

 

 

 

a

Net Book Value of accounts receivable in accordance with GAAP that are owing by
a Person that is not a consolidated Affiliate of the Company

 

$

 

 

b.

Net Book Value of accounts receivable in accordance with GAAP that have been
outstanding for more than one hundred twenty (120) days

 

$

 

 

c.

Net Book Value of accounts receivable in accordance with GAAP that do not
constitute Collateral or in which the Collateral Agent does not have a valid,
perfected and enforceable security interest, subject only to Customary Permitted
Liens

 

$

 

 

d.

Net Book Value of accounts receivable in accordance with GAAP that are unbilled
receivables

 

$

 

 

e.

Retainage

 

$

 

 

f.

Eligible Value of Eligible Receivables (1.a. minus 1.b. minus 1.c. minus 1.d.
minus 1.e.)

 

$

 

 

g.

Eligible Receivables to be included in Aggregate Borrowing Base Amount (70%
times 1.f.)

 

$

 

 

2.

Eligible Raw Materials Inventory(2)

 

 

 

a.

Net Book Value of raw materials in accordance with GAAP that constitute
Collateral and in which the Collateral Agent has a valid, perfected and
enforceable security interest, subject only to Customary Permitted Liens

 

$

 

 

b.

Eligible Raw Materials Inventory to be included in Aggregate Borrowing Base
Amount (60% times 2.a.)

 

$

 

 

3.

Eligible Finished Goods Inventory(3)

 

 

 

a.

Net Book Value of finished goods in accordance with GAAP that constitute
Collateral and in which the Collateral Agent has a valid, perfected and
enforceable security interest, subject only to Customary Permitted Liens

 

$

 

 

b.

Eligible Finished Goods Inventory to be included in Aggregate Borrowing Base
Amount (60% times 3.a.)

 

$

 

 

4.

Eligible Work-in-Process Inventory(4)

 

 

 

a.

Net Book Value of work-in-process in accordance with GAAP that constitute
Collateral and in which the Collateral Agent has a valid, perfected and
enforceable security interest, subject only to Customary Permitted Liens

 

$

 

 

b.

Deferred production costs to the extent they are included in work-in-process

 

$

 

 

c.

Capitalized pre-production costs to the extent they are included in work-in-
process

 

$

 

 

d.

Forward loss provision to the extent it is included in work-in-process

 

$

 

 

 

--------------------------------------------------------------------------------

(1) Upon the occurrence of any Airbus Discontinuance or any 787 Discontinuance,
any Eligible Receivables associated with the 787 Program or the A350 XWB Program
shall be excluded.

(2) Upon the occurrence of any Airbus Discontinuance or any 787 Discontinuance,
any Eligible Raw Materials Inventory associated with the 787 Program or the A350
XWB Program shall be excluded.

(3) Upon the occurrence of any Airbus Discontinuance or any 787 Discontinuance,
any Eligible Finished Goods Inventory associated with the 787 Program or the
A350 XWB Program shall be excluded.

(4) Upon the occurrence of any Airbus Discontinuance or any 787 Discontinuance,
any Eligible Work-in-Process Inventory associated with the 787 Program or the
A350 XWB Program shall be excluded.

 

--------------------------------------------------------------------------------


 

e.               Eligible Value of Eligible Work-in-Process Inventory (4.a.
minus 4.b. minus 4.c. minus 4.d.)

 

$

 

 

f.                Eligible Work-in-Process Inventory to be included in Aggregate
Borrowing Base Amount (35% times 4.e.)

 

$

 

 

5.              Eligible P&E(5)(6)

 

 

 

a.              Net Book Value of property and equipment (other than real
property) in accordance with GAAP that constitute Collateral and in which the
Collateral Agent has a valid, perfected and enforceable security interest,
subject only to Customary Permitted Liens(7)

 

$

 

 

b.              Eligible P&E to be included in Aggregate Borrowing Base Amount
(50% times 5.a.)

 

$

 

 

6.              Eligible Real Estate

 

 

 

a.              Net Book Value of Mortgaged Properties in respect of which the
Collateral Agent has valid, perfected and enforceable Mortgages, subject only to
Customary Permitted Liens(8)

 

$

 

 

b.              Eligible Real Estate to be included in Aggregate Borrowing Base
Amount (50% times 6.a.)

 

$

 

 

7.              Eligible Intercompany Loans

 

 

 

a.              Loans made by any of the Loan Parties to any Foreign Subsidiary
of the Borrower that constitute Collateral(9)

 

$

 

 

b.              Eligible Intercompany Loans to be included in Aggregate
Borrowing Base Amount (75% times 7.a.)

 

$

 

 

AGGREGATE BORROWING BASE AMOUNT

 

 

 

1.              Aggregate Borrowing Base Amount (1.g. plus 2.b. plus 3.b. plus
4.f. plus 5.b. plus 6.b. plus 7.b.)

 

$

 

 

2.              Total Secured Outstandings

 

 

 

a.              Aggregate outstanding principal of all Terms Loans

 

$

 

 

b.              Total Revolving Outstandings

 

$

 

 

c.               All other Indebtedness secured by a Lien

 

$

 

 

d.              Total Secured Outstandings (2.a. plus 2.b. plus 2.c.)

 

$

 

 

3.              Section 8.12(e) of the Credit Agreement requires that the
Borrower not permit Total Secured Outstandings to exceed the Aggregate Borrowing
Base Amount set forth above. The Borrower [is][is not] in compliance with
Section 8.12(e) of the Credit Agreement.

 

 

 

 

Note: In the event of conflict between the provisions and formulas set forth in
this Schedule 1 and the

 

--------------------------------------------------------------------------------

(5) Upon the occurrence of any Airbus Discontinuance or any 787 Discontinuance,
any Eligible P&E associated with the 787 Program or the A350 XWB Program shall
be excluded.

(6) Any tooling not owned by the Loan Parties shall not be included in Eligible
P&E.

(7) Any such property and equipment constituting a fixture (as defined in the
Uniform Commercial Code), shall constitute Eligible P&E only if a fixture filing
has been filed in the appropriate local jurisdiction in respect thereof.

(8) No Mortgaged Property shall constitute Eligible Real Estate until the Loan
Parties have delivered to the Collateral Agent appraisals that comply with the
requirements of the Federal Institutions Reform, Recovery and Enforcement Act
with respect to a sampling of parcels of real estate included in the Mortgaged
Properties (with the sample to be agreed between the Borrower and the
Administrative Agent).

(9) Loans shall not be included in Eligible Intercompany Loans (a) unless the
promissory note or other instrument evidencing such Indebtedness has been
delivered to the Collateral Agent, together with a duly executed allonge or
other instrument of transfer with respect thereto and (b) if the aggregate
outstanding principal amount thereof, when taken together with all other
outstanding Indebtedness of the applicable obligor, exceeds the going concern
value of the obligor with respect to such loan.

 

--------------------------------------------------------------------------------


 

provisions and formulas set forth in the Credit Agreement, the provisions and
formulas of the Credit Agreement shall prevail.

 

--------------------------------------------------------------------------------
